              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARTIN M. CHIKEREMA,                  :
   Petitioner,                        :
                                      :     No. 1:18-cv-1031
      v.                              :
                                      :     (Judge Rambo)
CRAIG R. LOWE,                        :     (Magistrate Judge Carlson)
    Respondent.                       :

                                 ORDER

      AND NOW, on this 19th day of August 2019, upon consideration of Petitioner

Martin M. Chikerema’s petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 (Doc. No. 1), Magistrate Judge Carlson’s Report and Recommendations (Doc.

No. 12), Respondent’s objections thereto (Doc. Nos. 13, 14), Petitioner’s motion to

expedite adjudication of his § 2241 petition (Doc. No. 15), and for the reasons set

forth in the Memorandum accompanying this Order, IT IS ORDERED THAT:

      1.    Petitioner’s motion to expedite (Doc. No. 15) is GRANTED;

      2.    The Court ADOPTS Magistrate Judge Carlson’s Report and
            Recommendation (Doc. No. 12);

      3.    Respondent’s objections (Doc. Nos. 13, 14) are OVERRULED;

      4.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
            § 2241 (Doc. No. 1) is GRANTED;

      5.    Within twenty-one (21) days of this Order, Petitioner shall be afforded
            an individualized bond hearing before an immigration judge; and
6.   The Clerk of Court is directed to CLOSE the above-captioned case.



                             s/Sylvia H. Rambo
                             SYLVIA H. RAMBO
                             United States District Judge
